DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on December 1, 2021.  As directed by the amendment: claims 1, 15-17, 25, and 28 have been amended.  Thus, claims 1-45 are presently pending in this application with claims 5-11, 20, 22, 24, and 29-45 presently withdrawn.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed September 2, 2021.
	Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered but they are not persuasive. 
Applicant argues on pg. 18 of the Remarks that “Jacobsen and Gescheit and LobI and Clayton do not teach or suggest a support frame that is structured to loop around a body part of the subject to mount the source of the fluid and the fluid delivery system on a region of a head of the subject.”.  The examiner respectfully disagrees and notes that the support from of Jacobsen is shown to form a loop (fig. 1 shows frame 66 forming a loop and is shown in fig. 2 to be looped around a portion of the ear; the examiner notes that this interpretation appears consistent with Applicant’s specification in fig. 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen (US 20030229336) in view of Gescheit (US 20150157788).
Regarding claim 1, Jacobsen discloses an infusion system for subcutaneous delivery of a fluid to a subject (system 10 in fig. 1), the infusion system comprising: a 

    PNG
    media_image1.png
    307
    324
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    352
    437
    media_image2.png
    Greyscale


As discussed above, Gescheit teaches a wearable infusion system (system 1600 in fig. 16) having a source of fluid (reservoir 1604 in fig. 16) and a fluid delivery system (pump 1614 in fig. 16) and a first fluid conduit in fluid communication with the source of the fluid and the pump (see below) so that activation of the fluid delivery system is configured to move the fluid from the source, through the first conduit, through a second conduit (see below) and through a fluid injection device (paragraph 119).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the infusion system of Jacobsen to include the first fluid conduit in the location designated in the annotated figure above for the purpose of 

    PNG
    media_image3.png
    433
    485
    media_image3.png
    Greyscale

Regarding claim 3, in the modified system of Jacobsen, Jacobsen discloses the fluid delivery system includes a pump in fluid communication with the first fluid conduit and the second fluid conduit (pump 34 in fig. 2), the pump moving the fluid from the source of the fluid, through the first fluid conduit, through the second fluid conduit, and through the fluid injection device (see discussion above with respect to claim 1).
Regarding claim 15, in the modified system of Jacobsen, Jacobsen discloses the fluid delivery system includes a battery power supply (power 50 in fig.2 ; paragraph 30 discloses the power source can be a battery and is in electrical communication with controller 54) in electrical communication with a controller (controller 54 in fig. 2), the controller is in electrical communication with the battery power supply and the pump 
Regarding claim 16, in the modified system of Jacobsen, Jacobsen discloses the controller has a wired communication port (fig. 1 shows a wire 104 extending from a data port 108) to at least one of a computer, a smart phone, and an appropriate controller module, running software applications with graphical user interfaces for control, monitoring and data logging (programmer 18 in fig. 1 is an “appropriate controller module”; paragraph 46 discloses that the programmer includes a keypad to receive manual instructions, a visual display, and a controller for calculating or determining a drug dose).
Regarding claim 17, in the modified system of Jacobsen, Jacobsen discloses the controller has wireless communication using a secure wireless communication protocol (communication devices 102 in fig. 2; paragraph 48) to at least one of a computer, a smart phone, and an appropriate controller module, running software applications with graphical user interfaces for control, monitoring and data logging (programmer 18 in fig. 2 is an “appropriate controller module”; paragraph 46 discloses that the programmer includes a keypad to receive manual instructions, a visual display, and a controller for calculating or determining a drug dose).
Regarding claim 19, in the modified system of Jacobsen, Jacobsen discloses the pump is valve-less (fig. 2 shows the pump 34 without a valve).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Gescheit, as applied to claim 1 above, and further in view of Li (US 20130178826).
Regarding claim 2, modified Jacobsen teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the fluid delivery system is configured such that the fluid injection device delivers 10 to 100 microliters per minute of the fluid to the subject.
Li is directed towards an infusion system (fig. 1) having a fluid delivery system (pump 104 in fig. 1).  Li further teaches that the flow rate of the fluid out of the fluid delivery system needs to be optimized depending on the specific therapy being administered by the infusion system (paragraph 76 discloses that the flow rate is dictated by medical considerations).  Thus, Li teaches that the flow rate is a result effective variable in that changing the flow rate changes the outcome of the therapy.  Specifically, as known in the art, decreasing the flow rate would allow for less fluid to be delivered to the patient in a given amount of time whereas increasing the flow rate would allow for more fluid to be delivered in the same amount of time.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the fluid delivery system to be configured to delivery 10-100 microliters per minute of fluid to the subject as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Gescheit, as applied to claims 1 and 3 above, and further in view of Searle (US 20110054285)
Regarding claim 4, modified Jacobsen teaches all of the claimed limitations set forth in claims 1 and 3, as discussed above, but does not teach or disclose the pump is a piezoelectrically actuated pump.
Searle teaches an infusion system (medical device 100 in fig. 1) having a pump (pump 114 in fig. 1) and in which the pump is a piezo-actuated pump (paragraph 75 discloses a piezoelectric diaphragm).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pump of modified Jacobsen to be a piezoelectrically actuated pump as Searle teaches that this pump is effective at transporting fluid from a reservoir to a patient interface (paragraph 75) and helps render the device compact and lightweight (paragraph 76).
Regarding claim 18, modified Jacobsen teaches all of the claimed limitations set forth in claims 1 and 3, as discussed above, but does not teach or disclose the pump comprises one or more double acting piezo actuators.
As discussed previously, Searle teaches an infusion system (medical device 100 in fig. 1) having a pump (pump 114 in fig. 1) and in which the pump comprises a double active piezo actuator (the examiner notes that “double acting” is interpreted to mean drawing fluid on the intake side while pushing fluid out on the discharge side, as set forth in paragraph 64 of the specification; paragraph 75 discusses a piezoelectric diaphragm which draws a drug from a reservoir and expels the drug for delivery to the patient; see below).  Therefore, it would have been obvious to one of ordinary skill .

    PNG
    media_image4.png
    338
    544
    media_image4.png
    Greyscale

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Gescheit, as applied to claims 1 and 3 above, and further in view of Fontana (US 20160184852).
Regarding claims 12 and 13, modified Jacobsen teaches all of the claimed limitations set forth in claims 1 and 3, as discussed above, but does not teach or disclose the pump produces a pressure of 10 kPa or greater [claim 12] and the pump produces a pressure of 100 kPa or greater [claim 13].
Fontana teaches a similar infusion system (fig. 2) which comprises a pump (micropump 62 in fig. 2) in which the pump produces a pressure of 100 kPa (paragraph 57 discloses the fluid exits the pump at a pressure of 100 kPa indicating that the pump .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Gescheit, as applied to claims 1 and 3 above, and further in view of Adams (US 20080097324).
Regarding claim 14, modified Jacobsen teaches all of the claimed limitations set forth in claims 1 and 3, as discussed above, but does not teach or disclose the fluid delivery system includes a check valve that prevents backflow into the pump.
Adams teaches an infusion system (fig. 1) comprising a check valve (190 in fig. 7; paragraph 33) which prevents backflow into the pump (paragraph 33 discloses the check valve is downstream from the pump and prevents backflow of the medicament).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the fluid delivery system of modified Jacobsen to have a check valve that prevents backflow into the pump, as taught by Adams, since Adams teaches that this valve ensures that the fluid would eventually be delivered to the patient (paragraph 33).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Gescheit, as applied to claim 1 above, and further in view of Ross (WO 2014132240).
Regarding claim 21, modified Jacobsen teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the fluid injection device comprises: (i) a microneedle array including microneedles configured to be inserted into the skin of the subject for delivering the fluid to the subject, and (ii) an adhesive patch for securing the microneedle array to the skin of the subject.
Ross teaches an infusion set (device 10 in fig. 1) having which comprises a microneedle array including microneedles configured to be inserted into the skin of the subject for delivering the fluid to the subject (microneedle assembly 36 in fig. 2; pg. 7, lines 4-7) and an adhesive patch for securing the microneedle array to the skin of the subject (adhesive layer 22 in fig. 2).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the fluid injection device to be a microneedle array including microneedles configured to be inserted into the skin of the subject for delivering the fluid to the subject, and (ii) an adhesive patch for securing the microneedle array to the skin of the subject, as taught by Ross.  Microneedles provide the added advantage of causing less pain to the patient (pg. 1, lines 5-8) and the addition of the adhesive layer would secure the fluid injection device to the patient to prevent any unintentional dislodging. 
Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Gescheit, as applied to claim 1 above, and further in view of Lobl (US 20060264897) as evidenced by Clayton (US 20140076336).
Regarding claims 26 and 27, modified Jacobsen teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the 
Lobl teaches a similar device as Jacobsen (fig. 1) for delivering fluid to an inner ear (paragraph 10) and teaches that cochlear injection can be used to treat temporomandibular joint disorder (paragraph 49) and in which the fluid which is delivered comprises a muscle relaxant (paragraph 50), which Clayton teaches can be used to treat temporomandibular pain (paragraph 50).  As Jacobsen is directed to a system which delivers any type of fluid to the ear (paragraph 28), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the fluid to be a muscle relaxant, as taught by Lobl since Lobl teaches that this drug is useful in treating inner ear disorders (paragraph 50).
Regarding claim 28, Jacobsen discloses a method for treating temporomandibular joint dysfunction in a subject, the method comprising: 
(a) providing an infusion system (system 10 in fig. 1), the infusion system comprising: a source of a fluid (drug reservoir 30 in fig. 2), a fluid delivery system (pump 34 and controller 54 in fig. 2), a fluid injection device configured to be inserted into a skin of a subject for delivering the fluid to the subject (catheter 16 in fig. 2), a second fluid conduit in fluid communication with the fluid delivery system and the fluid injection device (see below), and a support frame attached to the source of the fluid and the fluid delivery system (housing 62 in fig. 2 surrounds the components and provides support to the device and enables the device to be mounted on an ear; fig. 2 shows the housing operatively attached to the components of the system), the support frame being configured to loop around a body part of the subject (fig. 3 shows the frame looping 

    PNG
    media_image1.png
    307
    324
    media_image1.png
    Greyscale

(b) inserting the fluid injection device of the infusion system into a skin of a subject for delivering the fluid to the subject (paragraph 29 discloses inserting the catheter through the skin); and 
(c) activating the fluid delivery system to move the fluid from the source of the fluid, through the first fluid conduit, through the second fluid conduit, and through the fluid injection device (paragraph 29).
While it appears that Jacobsen discloses a first fluid conduit in fluid communication with the source of the fluid and the fluid delivery system (see below); Jacobsen does not expressly teach or disclose this limitation.  Additionally, Jacobsen 

    PNG
    media_image2.png
    352
    437
    media_image2.png
    Greyscale


As discussed above, Gescheit teaches a wearable infusion system (system 1600 in fig. 16) having a source of fluid (reservoir 1604 in fig. 16) and a fluid delivery system (pump 1614 in fig. 16) and a first fluid conduit in fluid communication with the source of the fluid and the pump (see below).  Gescheit further teaches the method step of activating the fluid delivery system to move the fluid from the source, through the first conduit, through a second conduit (see below) and through a fluid injection device (paragraph 119).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the infusion system of Jacobsen to include the first fluid conduit in the location designated in the annotated 

    PNG
    media_image3.png
    433
    485
    media_image3.png
    Greyscale

Lobl teaches a similar method as Jacobsen of delivering fluid to an inner ear (paragraph 10) and teaches that cochlear injection can be used to treat temporomandibular joint disorder (paragraph 49) and in which the fluid which is delivered comprises a muscle relaxant (paragraph 50), which Clayton teaches can be used to treat temporomandibular pain (paragraph 50).  As Jacobsen is directed to a method which delivers any type of fluid to the ear (paragraph 28), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the fluid to be a muscle relaxant, as taught by Lobl since Lobl teaches that this drug is useful in treating inner ear disorders (paragraph 50).
Allowable Subject Matter
Claims 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  See Reasons for Allowance provided in Non-Final Rejection mailed on 9/2/2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783               
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783